Case: 1:19-cv-00681-MWM-SKB Doc #: 25 Filed: 12/16/20 Page: 1 of 3 PAGEID #: 202

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

A.G., a minor, by and through his : Case No. 1:19-cv-681
Guardian and next friend, KIMBERLY
GIBSON, et al., ; Judge Matthew W. McFarland
Plaintiffs,
Vv.

BOARD OF EDUCATION OF THE
WINTON WOODS CITY SCHOOL
DISTRICT,

Defendant.

 

ORDER DENYING WITHOUT PREJUDICE MOTION FOR LEAVE TO FILE
UNREDACTED MOTION FOR PARTIAL SUMMARY JUDGMENT (AND
EXHIBITS) UNDER SEAL (DOC. 24)

 

This case is before the Court on the Motion for Leave to File Unredacted Motion
for Partial Summary Judgment (and Exhibits) under Seal (Doc. 24) filed by Defendant
Board of Education of the Winton Woods City School District (“Winton Woods”).
Winton Woods represents that the information to be filed under seal was designated
confidential pursuant to the parties’ stipulated protective order. In addition, one of the
items to be sealed is a settlement agreement that contains a confidentiality provision.

The Court cannot order the seal of any information based solely on the parties’
agreement that it is confidential. See Jackson v. Gen. Elec. Aviation, No. 1:19-CV-629, 2020
WL 5290535, at *1-2 (S.D. Ohio Sept. 4, 2020). There is a strong presumption in favor of
the allowing public access to court records. Brown & Williamson Tobacco Corp. v. F.T.C.,

710 F.2d 1165, 1179 (6th Cir. 1983). A party seeking to seal records therefore must
Case: 1:19-cv-00681-MWM-SKB Doc #: 25 Filed: 12/16/20 Page: 2 of 3 PAGEID #: 203

“provide compelling reasons justifying the seal exists even if the parties agree that the
filings should be sealed, because litigants cannot waive the public’s First Amendment
and common law right of access to court filings.” Rudd Equip. Co. v. John Deere Constr. &
Forestry Co., 834 F.3d 589, 595 (6th Cir. 2016); see also In re Nat'l Prescription Opiate Litig.,
927 F.3d 919, 940 (6th Cir. 2019)( “[O]nly the most compelling reasons can justify non-
disclosure of judicial records.”). The sealing request also must be narrowly tailored to
protect only the confidential information meeting this standard.

When considering such a motion, the Court has an independent obligation to
determine if the seal is justified. Proctor [sic] & Gamble Co. v. Ranir, LLC, No. 1:17-cv-185,
2017 WL 3537195, at *2 (S.D, Ohio Aug. 17, 2017). Accordingly, “a court's obligation to
explain the basis for sealing court records is independent of whether anyone objects to
it.” Shane Grp., Inc. v. Blue Cross Blue Shield of Michigan, 825 F.3d 299, 306 (6th Cir. 2016).
“And a court's failure to set forth those reasons — as to why the interests in support of
nondisclosure are compelling, why the interests supporting access are less so, and why
the seal itself is no broader than necessary — is itself grounds to vacate an order to
seal.” Id. (citing Brown, 710 F.2d at 1176 and United States v. Kravetz, 706 F.3d 47, 60 (1st
Cir. 2013) (“Appellate courts have on several occasions emphasized that upon entering
orders which inhibit the flow of information between courts and the public, district
courts should articulate on the record their reasons for doing so”); SEC v. Van
Waeyenberghe, 990 F.2d 845, 849 (5th Cir. 1993) (reversing because “[w]e find no
evidence in the record that the district court balanced the competing interests prior to

sealing the final order’)).
Case: 1:19-cv-00681-MWM-SKB Doc #: 25 Filed: 12/16/20 Page: 3 of 3 PAGEID #: 204

At this time, the parties have not provided enough information for the Court to
evaluate its sealing request pursuant to this rigorous standard. For that reason, the
Motion is DENIED WITHOUT PREJUDICE.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Mt wh)

JUDGE MATTHEW W. McFARLAND

 
